 

Case 1:18-cr-00057-RBW Document 46 Filed 01/30/20 Page 1of1

AO 442 (Rev, 11/11) Arrest Warrant Lo Za

(DC 6/6-16) rH a
UNITED STATES DISTRICT COURT
for the
District a Columbia iF I L Eb
JAN 3 ten
Senne ecm,

Case No. 0090 1:18CR00057-001 ©

UNITED STATES OF AMERICA
V,

Peter Theado

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without unnecessary delay

(name of person to be arrested) Peter Theado

who is accused of an offense or violation based on the following document filed with the court:

[-] Indictment [_] Superseding Indictment [J Information [_] Superseding Information [_] Complaint

[1 Probation Violation Petition Supervised Release Violation Petition — _] Violation Notice [| Order of the Court

This offense is briefly described as follows:
See attached petition

Date:
Issuing ¢ DYhicer's Signature

 

Janey 27, 2020

City and State: Washington, DC bey gue B. WA Ctayy US. D ste et wou dg F

Z Printed ie and litle

 

 

Return —

This warrant was received on (date) biz / ZOZG_ and the person was arrested on (date) G( / 76/ZOZ2

at (city and state) /_ ashi natin Pp yw

J Ld : - et
Date: (| [df ZoLO 75> Se a ;

Arresting Officer's Signature

Most“ Pea charol 3( 3Ce ZS

Printed Name and Title

 

 
